Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

EXAMINER’S AMENDMENT
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.
The application has been amended as follows: 

In the claims:
9. (Currently Amended)	      An electronic device, comprising: a memory, a processor and a computer program stored in the memory and executable by the processor, wherein when the computer program is executed by the processor, a method for waking up via a speech is implemented, the method comprising: 
obtaining audio data currently collected by the electronic device through an audio- video interface on a hardware abstraction layer of the electronic device; 
performing noise reduction processing on the collected audio data to generate audio data to be detected; performing wake-up phrase detection on the audio data to be detected to determine whether the audio data to be detected comprises a wake-up phrase; and 
performing wake-up processing on the electronic device in response to determining that the audio data to be detected comprises the wake-up phrase; 
wherein performing wake-up processing on the electronic device in response to determining that the audio data to be detected comprises the wake-up phrase comprises: 
in response to determining that the audio data to be detected comprises the wake- up phrase, sending a wake-up triggering message to an application layer, such that the application layer performs wake-up control on the electronic device.

The preceding amendment is submitted to correct an apparent clerical omission in the claim amendments. The intended amendment is described on page 9 of Applicant’s response (received 11 July 2022).
 

Allowable Subject Matter
Claims 1-4, 6-12, and 14-20 are allowed.
The following is an examiner’s statement of reasons for allowance:
Independent claims 1, 9, and 17 have been amended to incorporate the subject matter of dependent claims 5 and 13, now cancelled. As indicated in the prior Office Action, Applicant’s Admitted Prior Art (AAPA) discloses performing wake-up detection in the application layer. Since the wake-up detection is performed in the application layer, there would be no need to send a wake-up triggering message to the application layer, as now recited in claims 1, 9, and 17.  Furthermore, while message passing between various layers of software architecture is known, AAPA teaches away from sending a wake-up triggering message to the application layer, because AAPA teaches performing the wake-up detection in the application layer.
In addition, with respect to claims 17-20, the claims have been amended to limit the claimed invention to a non-transitory computer readable storage medium. Since claims 17-20 no longer cover a signal per se, claims 17-20 cover statutory subject matter.

Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”


Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to BRIAN LOUIS ALBERTALLI whose telephone number is (571)272-7616. The examiner can normally be reached Mon-Thurs 9AM-3PM (Part time).
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Bhavesh Mehta can be reached on 571-272-7453. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





BLA 8/30/22
/BRIAN L ALBERTALLI/Primary Examiner, Art Unit 2656